        Case 3:20-cv-00123-PSH Document 30 Filed 10/06/20 Page 1 of 1




                IN THE UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF ARKANSAS
                         NORTHERN DIVISION


EDDIE GIBBS                                                           PLAINTIFF


v.                         No: 3:20-cv-00123 PSH


GLENN, et al.                                                     DEFENDANTS

                                     ORDER

      Plaintiff Eddie Gibbs filed a motion for default judgment (Doc. No. 29) with

respect to defendants Glenn, Ford, and James in their individual capacities. Gibbs

indicates that he believes he should have been provided addresses to serve

defendants in their individual capacities. Gibbs’ motion is denied. Glenn, Ford, and

James have all answered in both their official and individual capacities. See Doc.

Nos. 17 & 19.

      IT IS SO ORDERED this 6th day of October, 2020.


                                      UNITED STATES MAGISTRATE JUDGE
